Citation Nr: 0711896	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect any 
complaints or treatment related to depression or depressive 
disorder, and he was psychiatrically normal when examined in 
connection with his service discharge.  

2.  The veteran was first diagnosed to have a depressive 
disorder in the early 2000's, more than 50 years after his 
discharge from service.  


CONCLUSION OF LAW

Criteria for service connection for a depressive disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

A review of the veteran's service medical records shows that 
they do not reflect any complaints, findings or treatment 
related to depression or depressive disorder, and that he was 
psychiatrically normal when examined in connection with his 
service discharge.  Post service records do not reflect the 
presence of psychiatric disability (i.e., a depressive 
disorder) until the early 2000's, more than a half century 
after the veteran's service.  While part of the context of 
this current problem is the veteran's recollections of his 
service experiences, including combat, (with a VA clinician 
noting it normal to think about the past at this stage of the 
veteran's life), this evidence simply shows the onset of a 
disability decades after service.  It does not show onset of 
disability "coincident with service in the Armed Forces."  
38 C.F.R. § 3.303, emphasis added.

Likewise, it is significant that the veteran has not been 
diagnosed to have post traumatic stress disorder, a 
psychiatric disability the symptoms of which may first 
manifest years after service, but which nevertheless may be 
service connected based on a link established by medical 
evidence between the symptoms of the disorder and the 
stressor that occurred in service.  38 C.F.R. § 3.304.  

In these circumstances, a basis upon which to establish 
service connection for a depressive disorder has not been 
presented, and the appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2003.  
 
VA treatment records have been obtained, as have service 
medical records.  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

  
ORDER

Service connection for a depressive disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


